Citation Nr: 0029588	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a bipolar 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine at L4-S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran served on active duty from May 1977 to May 1981 
and from August 1986 to January 1998.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
At a hearing held before a hearing officer at the RO in 
October 1999, the veteran stated that he would be satisfied 
with a compensable evaluation for his service connected right 
carpal tunnel syndrome.  In a July 2000 rating decision, he 
was awarded a compensable evaluation for this disability.  In 
written argument presented by the veteran's representative in 
September and October 2000, no reference was made to this 
issue.  Accordingly, this issue is not before the Board at 
this time.


REMAND

With regard to the issue of an increased evaluation for a 
bipolar disorder, the Board must note that the Global 
Assessment of Functioning (GAF) reports regarding the veteran 
have not been entirely consistent.  For example, in the VA 
examination of April 1998, a GAF of 42 was reported, 
indicating some impairment in reality testing or 
communication.  However, in an examination in August 1999, a 
GAF of 60 was reported, indicating only moderate symptoms.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
addressed the importance of GAF scores.  See Richard v. 
Brown, 9 Vet. App. 266, 267-8 (1996) and Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A copy of the GAF scoring system in 
located within the veteran's claims folder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Under the current rating 
criteria, a 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (2000).  In 
light of the GAF scores cited above, the Board believes that 
an additional evaluation, which takes into consideration the 
current rating criteria, would be of great assistance in 
determining the true nature of the current psychiatric 
disability.

With regard to the claim of entitlement to an increased 
evaluation for degenerative joint disease of the lumbar spine 
at L4-S1, the Board believes that additional medical 
information is required.  In July 2000, the veteran noted 
discrepancies pertaining to the examination report of his 
back in April 1998.  At the hearing held before the RO, he 
indicated significant recent difficulties regarding both his 
back and his psychiatric disability.  Importantly, within the 
July 2000 rating decision, the hearing officer described the 
veteran's testimony as credible.  The difficulties with 
functional loss due to pain on use or due to flare-ups must 
be fully considered.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.  

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the service-
connected degenerative joint disease of 
the lumbar spine at L4-S1.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the back disability.  The examiner should 
provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected degenerative joint 
disease of the lumbar spine at L4-S1?  
Any muscle spasms on extreme forward 
bending or loss of lateral spine motion 
should be identified.   

(b)  The veteran has complaints of pain that 
he attributes to his service-connected back 
disability.  The examiner is requested to 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the back disability.

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly because of his service-
connected back disability?  If so, the 
examiner should comment of the severity of 
his incoordination and the effects his 
incoordination has on his ability to 
function.

4.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected bipolar disorder.  The examiner 
in conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the bipolar disorder.  If 
there are different psychiatric disorders 
other than bipolar disorder, the examiner 
must attempt to reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
Any social and industrial impairment 
should be specifically noted.  In this 
respect, the psychiatrist must identify 
the frequency and severity of all 
findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a)  The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b)  The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c)  The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d)  The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e)  Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

5.  The RO should review the examination 
reports and assure that they are responsive 
to the matters raised.  If not, the report or 
reports should be returned for corrective 
action.  Thereafter, the RO should 
readjudicate the veteran's claims.


If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


